Name: Council Regulation (EEC) No 3594/82 of 21 December 1982 on the treatment applicable to imports of wine originating in Algeria
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 31 . 12 . 82 Official Journal of the European Communities No L 375 / 33 COUNCIL REGULATION (EEC) No 3594 / 82 of 21 December 1982 on the treatment applicable to imports of wine originating in Algeria applicable on 30 June 1981 to imports ofwine originating in Algeria should again be unilaterally extended , HAS ADOPTED THIS REGULATION: Article 1 THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , and in particular Article 113 thereof, Having regard to the proposal from the Commission , Whereas Article 20 of the Cooperation Agreement between the European Economic Community and the People's Democratic Republic of Algeria , signed on 26 April 1976 ,established the treatment applicable , until 30 June 1981 , to imports originating in Algeria ; Whereas , as a transitional measure , this treatment was extended until 31 December 1982 by Regulation (EEC) No 3646 / 81 0 ); Whereas , as an interim measure , the provisions The import treatment applicable on 30 June 1 98 1 to wine originating in Algeria , pursuant to Article 20 of the Cooperation Agreement between the European Economic Community and the People's Democratic Republic of Algeria , shall be maintained until 31 December 1983 . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 21 December 1982 . For the Council The President O. MÃLLER (!) OJ No L 364 , 19 . 12 . 1981 , p . 9 .